Butler, District Judge.
On July 16, 1890, the respondent, while lying at Port Richmond, on the Delaware, sustained an injury, which *469produced a serious leak and subjected her to the danger of sinking. Tho tug Ivanhoe, being near by, went to her assistance, and by vigorous pumping kept her afloat. The only apparent means of saving her was by continuance of the pumping until the tide arose, and then running her on the flats, higher up the river. Later in the evening other tugs caino to her aid, but she was left in charge of the Ivanhoe, with the understanding that the latter would put her on the flats at high tide — about midnight. When this time came, however, the Ivanhoe deemed it unwise if not impracticable to move her in the night without assistance. The injury was found to be so serious and the leak so groat as to make it necessary to continue pumping while she was being moved. The Ivanhoe could not tow and pump at the same time, and no assistance was at hand. Even with assistance, however, it is doubtful whether it would have been wise to attempt placing her on the flats at night. Tho pumping was therefore continued until next morning by the Ivanhoe, when the Mascot came to her aid and kept it up until the tide arose in the afternoon. The barge was then run upon the flats— one of the tugs pulling and the other pumping. The charge is for the lime occupied in pumping, alone, at the ordinary price per hour. The only defense stated in the answer is, in substance, that tho barge should have been placed on the flats at night, and the necessity for further pumping avoided.
It is admitted as I understand, that the sum charged is not excessive, if the continued pumping until the next afternoon was necessary. It does not seem, indeed to be seriously contended that the barge could have been moved with safety earlier than she was, without assistance. I deem it entirely clear that the Ivanhoe alone could not have moved her; and it is doubtful whether she could have done so safely at night, even with assistance. The claim must therefore be allowed — which with interest amounts to $262.20. A decree may be prepared accordingly.